Title: XXV. Memorandum of Agreement between Richard Hanson and Executors of John Wayles, [7 February 1790]
From: Hanson, Richard,et al.
To: 



[Monticello, 7 Feb. 1790]

Memorandum of an agreement entered into between Richard Hanson Attorney in fact for William Jones surviving partner of Farrell & Jones late Merchants of Bristol on behalf of the said William Jones on the one part, and Thomas Jefferson, Francis Eppes, and Henry Skipwith executors and representatives of John Wayles deceased of Virginia on the other part.
1st. It is agreed that the ballance which was due from the estate of the said John Wayles to the said Farrell & Jones shall be settled, principle and Interest up to the 19th. day of April one thousand seven hundred and seventy five in the usual manner.
2d. That all payments made by the estate subsequent to that date shall be set off against the general ballance so fixed, and thus the real general ballance against the estate be determined.
3d. That this real general ballance thus determined shall be divided into three equal parts, one of the said parts to be assumed and paid by each of the said executors as a charge on that part of the estate of the said John Wayles which has come to his hands, and on his own proper estate seperately, without that he, or his own proper estate, or that part of the estate of the said John  Wayles which has come to his hands shall be responsable in any event for any part of the other two shares of the debt.
4. That one third being thus apportioned against each, the payments which he shall have made by remitments of Tobaccoes to the said Farrell & Jones before the said 19th day of April 1783 shall be sett off against his third of the debt, and thus his particular ballance be setled.
5. That no Interest shall run in favour of either party during the eight years which intervened between the two dates before mentioned.
6. That the particular ballance of each so setled, shall be divided into instalments, the first of which shall be paiable on the 19th day of July 1791, and the others on the same day annually and successively one by one.
7. That by dividing the particular ballance of each into Annual instalments, the principall shall be so divided as that each portion of it, with its Interest, from the said 19th day of April 1783. to the day on which it is payable, shall, for the first instalments, amount to five hundred pounds sterling money of Great Brittain each, the 6th. shall amount, principal and Interest to one thousand pounds sterling, and the seventh shall be for the whole ballance remaining unpaid be that what it may.
8. That a charge of £241.14.3 with its interest for the late John Randolph, as if Mr. Wayles had been responsable for the same, shall not be comprehended in the Account to be settled as aforesaid: but that each party shall be free to contest the said responsibility by arbitration or otherwise, as if this agreement had never been made.
9. That the instalments of each person fixed as aforesaid, each shall give to the said William Jones as surviving partner of Farrell & Jones, his single bond for each of his own instalments seperately, that is to say, as many bonds from each as there shall be instalments paiable by him.
10. That all payments which either shall make at any time, over and above the instalments already due, or first to become due, shall be received by the said William Jones or his Attorney, and shall be set off by Anticipation against the instalments latest paiable by him, with an allowance of interest for such anticipated payment, so that the payment with its interest shall be set off against the said instalment of principle and interest, calculated both to the day on which the said instalment would become due.

11. That all payments aforesaid shall be made in the city of Petersburg in the Commonwealth of Virginia.
12. That when any sales of lands or slaves shall be made by either of the said executors for payment of the said instalments, the said Richard Hanson shall receive the bonds and collect the money due thereon: but these shall not be considered as paiments till he shall actually have received the money: Nevertheless when he shall have in hands bonds enough from either of the parties to pay all the instalments of that party remaining unpaid, such party shall not be called on for such instalments till both the obligors and their securities named in such bonds shall have failed to pay on due and full presentation.
In witness whereof we have hereto set our hands in the county of Albemarle and commonwealth of Virginia this seventh day of February 1790. with this previous declaration: that this agreement is not meant by either party to extend to the transactions relative to the Prince of Wales Guineaman consigned to Messrs: Wayles & Randolph which are to be the subject of a seperate discussion and settlement.


Witness


Signed
{
Tho Jefferson





Frans Eppes


Signed
{
Peter Carr
Henry Skipwith


Thomas Mann Randolph

{
Richd Hanson Attorney in fact for William Jones, Surviving partner of Farrell & Jones


